DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s currently filed remarks and the applicant’s representatives remarks during the interview (see Interview Summary of March 10, 2021) have been considered and are persuasive to overcome the 35 USC 112 rejection. The figures 17, 17A, 18 and 19 have been considered in order to shed light on the claimed subject matter. Furthermore one or ordinary skill in the art within the publish/subscribe environment would be knowledgeable of the use and scope of topics (“private” or “non-private”).  The prior art of Salt do not disclose the applicant’s invention as claimed in detail, in particular a two-layer ESB configured to provide a one-to-one device communications employing a private device topic on a publish-subscribe fabric, wherein the first layer is a traditional IP network and the second layer is a DXL service to operate on the traditional IP network in combination with entirety of claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451